CCA 20110920. On consideration of the petition for grant of review of the decision of the United States Army Court of *77Criminal Appeals, it is ordered that said petition is hereby granted, and the decision of the United States Army Court of Criminal Appeals is affirmed.*

 It is directed that the promulgating order be corrected to reflect that the finding for specification 5, Charge II, as originally numbered, be changed to "Dismissed" to accurately reflect that the specification was dismissed on motion of the government at trial.